HAMILTON, J.
It is argued that no reply was filed to the statement of defense, and that the Railroad Companies were, therefore, entitled to consideration of their motion for judgment on the pleadings.
The statutes provide for no reply in the Municipal Court of Cincinnati to a statement of defense. The rules of that court consider all new matter in the statement of defense as denied. It is apparent that the motion for judgment on the pleadings rests on the inferred admission by plaintiff of new matter in the statement of defense. The motion was improperly granted.
Without considering the case on the merits, we are of opinion that the Court of Common Pleas was correct in reversing the judgment and remanding the case for error of the Municipal Court in granting the motion for judgment on the pleadings.
The judgment of the Court of Common Pleas reversing the judgment of the Municipal Court of Cincinnati, will be affirmed.
ROSS, PJ, and CUSHING, J, concur.